Filed 4/19/22 P. v. Anderson CA1/5
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


 THE PEOPLE,
             Plaintiff and Respondent,                                   A162521
 v.
 BELINDA M. ANDERSON,                                                    (City & County of San Francisco
             Defendant and Appellant.                                    Super. Ct. No. 145326)


         Defendant appeals from the denial of a petition filed by the San
Francisco District Attorney for recall and resentencing under Penal Code
section 1170.1 In 1993, defendant was sentenced to life without parole after
she was convicted of robbery and felony murder. In 2018, her sentence was
commuted to 30 years to life. In January 2021, the district attorney
petitioned the trial court to recall defendant’s sentence under section 1170
based upon defendant’s rehabilitation while incarcerated. The trial court
denied the petition. Defendant’s opening brief contends the denial was an
abuse of discretion.
         We do not reach the merits but, instead, remand for reconsideration
under Assembly Bill No. 1540 (2021–2022 Reg. Sess.) (Assem. Bill No. 1540),


         1   All statutory references are to the Penal Code unless otherwise
stated.


                                                               1
which moved and amended the recall and resentencing provisions to a new
section (§ 1170.03).
             FACTUAL AND PROCEDURAL BACKGROUND
      Defendant was charged with and convicted of second degree robbery
(§§ 211, 212.5, subd. (b)), first degree felony murder (§§ 187, 189, 190.2, subd.
(a)(17)(i)), alleged use of a deadly weapon (knife) (§ 12022, subd. (b)), and a
prior prison term (§ 667.5, subd. (b)). The charges and conviction were based
upon the fatal stabbing of a taxicab driver during a failed robbery attempt,
which occurred in 1991. Defendant was sentenced to life without parole plus
one-year for the prior prison term.
      In November 2018, Governor Edmund G. Brown, Jr., commuted
defendant’s sentence to 30 years to life. In September 2019, defendant had a
hearing before the Board of Parole Hearings. The board issued a three-year
denial.
      In February 2021, the San Francisco District Attorney recommended
that the trial court recall defendant’s sentence and resentence defendant
under former section 1170, subdivision (d)(1). The district attorney
submitted supporting documentation to the trial court, including the
transcript of the parole board hearing, the parole board’s comprehensive risk
assessment, and letters of support from family and community members.
Defendant’s counsel filed points and authorities in support of resentencing
and included additional information regarding defendant’s prison work
history, self-help program completion, and educational efforts culminating in
defendant’s obtaining an associate degree in 2018. Defendant also provided
details of her rule violation history.




                                         2
      The trial court assumed that former section 1170, subdivision (d)2
permitted it to modify a judgment as well as the sentence. It reviewed the
evidence submitted and found that the defendant had made significant
progress in prison programs and in education during the last seven or eight
years. However, the trial court found the evidence did not support setting
aside the murder conviction. It explained that the facts of the offense
supported first degree murder based on either felony murder or
premeditation and did not support any lesser included offense.
      Defendant filed a timely notice of appeal. In their respondent’s brief,
the People inform the court that defendant was granted parole on October 12,
2021. Nonetheless, defendant continues to pursue this appeal, seeking recall
and resentencing to a determinate term.




      2 At the time of the hearing on the People’s motion for recall and
resentencing, former section 1170, subdivision (d)(1) authorized the trial
court, “upon the recommendation of . . . the district attorney of the county in
which the defendant was sentenced [to] recall the sentence and commitment
previously ordered and resentence the defendant in the same manner as if he
or she had not previously been sentenced, providing the new sentence, if any,
is no greater than the initial sentence. The court resentencing under this
subdivision shall apply the sentencing rules of the Judicial Council so as to
eliminate disparity of sentences and to promote uniformity of sentencing.
The court resentencing under this paragraph may reduce a defendant’s term
of imprisonment and modify the judgment . . . if it is in the interest of justice.
The court may consider postconviction factors, including, but not limited to,
the inmate’s disciplinary record and record of rehabilitation while
incarcerated, evidence that reflects whether age, time served, and diminished
physical condition, if any, have reduced the inmate’s risk for future violence,
and evidence that reflects that circumstances have changed since the
inmate’s original sentencing so that the inmate’s continued incarceration is
no longer in the interest of justice. Credit shall be given for time served.”


                                        3
                                 DISCUSSION
      On October 8, 2021, Governor Newsom signed Assem. Bill No. 1540,
which “moves the recall and resentencing provisions of [former] section 1170,
subdivision (d)(1) to a new section, 1170.03, and revises the terms of that
provision.” (People v. Cepeda (2021) 70 Cal.App.5th 456, 471.) Among other
changes, section 1170.03, which became effective on January 1, 2022,
provides that in cases such as this, where the recall request was initiated by
the district attorney, “[t]here shall be a presumption favoring recall and
resentencing of the defendant, which may only be overcome if a court finds
the defendant is an unreasonable risk of danger to public safety, as defined in
subdivision (c) of Section 1170.18.”3 (§ 1170.03, subd. (b)(2).)
      Defendant’s supplemental opening brief4 argues that Assem. Bill No.
1540 should apply because it is remediating legislation, which applies to
cases that are not final as of the effective date of the statute. (City of Clovis
v. County of Fresno (2014) 222 Cal.App.4th 1469, 1484–1485 [new statutes
that are remedial or procedural apply to pending cases, including cases
pending on appeal, even though underlying facts predate effective date of
new statutes].) Defendant also argues that pursuant to In re Estrada (1965)




      3 Section 1170.18, subdivision (c) defines “ ‘unreasonable risk of danger
to public safety’ ” as “an unreasonable risk that the petitioner will commit a
new violent felony within the meaning of clause (iv) of subparagraph (C) of
paragraph (2) of subdivision (e) of Section 667.” The violent felonies listed in
section 667, subdivision (e)(2)(C)(iv) are violent sex crimes, specified sex
crimes against children, homicide and attempted homicide, solicitation to
commit murder, assault with a machine gun on peace officer or fire fighter,
and possession of a weapon of mass destruction. (§ 667, subd. (e)(2)(C)(iv).)
      4We granted defendant permission to file a supplemental opening brief
addressing the impact of Assem. Bill No. 1540.


                                         4
63 Cal.2d 740, Assem. Bill No. 1540 mitigates punishment and should apply
retroactively to all cases in which the judgment of conviction is not yet final.
      The People dispute that In re Estrada applies here because defendant’s
judgment has long been final. They argue that appeals from denials of
petitions to recall and resentence—which themselves seek to reopen final
judgments—do not trigger In re Estrada’s presumption of retroactivity.
Nonetheless, the People assert the case should be remanded for
reconsideration under the new statutory terms based upon considerations of
judicial efficiency.
      We need not decide whether section 1170.03 applies retroactively
because we agree with the People that considerations of judicial efficiency
favor remand to the trial court for reconsideration of the People’s
recommendation to recall defendant’s sentence and resentence defendant
under the new statutory terms in section 1170.03. Here, the People have
already recommended that defendant’s sentence be recalled and that
defendant be resentenced. It would be a waste of judicial resources to decide
this case under the prior law, given that the People potentially could file a
new recommendation for recall and resentencing under the new terms of
section 1170.03.
      Defendant asks us to go one step further and hold that the evidence in
this case requires a finding that the presumption in favor of resentencing
cannot be overcome. She argues we should remand to the trial court with
directions to recall her sentence, reduce her conviction to voluntary
manslaughter, and resentence her to a determinate term. We agree with the
People that the trial court should determine in the first instance, under the
terms of section 1170.03, whether defendant should be resentenced. We
express no opinion as to whether defendant’s sentence should be recalled,



                                        5
whether her conviction should be reduced to voluntary manslaughter, or
whether she should be resentenced.
                                        DISPOSITION
       The order denying the petition to recall defendant’s sentence and
resentence defendant is reversed, and the case is remanded for a further
hearing under newly enacted section 1170.03.



                                                 _________________________
                                                 Jackson, P. J.


WE CONCUR:


_________________________
Needham, J.


_________________________
Burns, J.




A162521/People v. Belinda M. Anderson




                                             6